DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-20, in the reply filed on May 13, 2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a first end,” “a second end” and “an end surface” in lines 8-10  It is unclear what said recitation is referring to – an first end of what? A second end of what?  An end surface of what?  For purposes of examination, said recitations will be interpreted as a first end of the tubular jetting device, a second end of the tubular jetting device and an end surface of the tubular jetting device.  Appropriate correction is required.
Claims 16-20 are rejected for depending on rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,651,744 to Crawford in view of U.S. Patent No. 5,533,571 to Surjaatmadja et al.
As to claim 1, Crawford discloses a tubular jetting device comprising: at least one inlet port with a first inlet opening in an inner surface of the tubular jetting device wherein the inner surface defines a center bore and a second inlet opening at an end surface of the tubular jetting device (see Crawford Fig. 9 disclosing nose member 29 with openings 39); and at least one exhaust port comprising: a first exhaust opening in the end surface, a second exhaust opening in an outer surface of the tubular jetting device and an exhaust channel extending between the first exhaust opening and the second exhaust opening (see Crawford Figs. 8 and 9, ref.#40, 48, 49; col. 9, lines 19-38).
Crawford does not explicitly disclose an inlet channel extending between the first inlet opening and the second inlet opening.  Surjaatmadja discloses a similar jetting device wherein the inlet ports comprise an inlet channel extending between the first inlet port and the second inlet port (see, e.g., Surjaatmadja Fig. 1B, ref.#70, 71, 72 and 74; Fig. 4, ref.#126, 128, 130; col. 4, lines 30-43; col. 5, lines 24-33).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Crawford to use inlet channels as disclosed by Surjaatmadja and the results would have been predictable (jetting fluid).
As to claim 7, the combination of Crawford and Surjaatmadja discloses that the second inlet opening can be considered a jet nozzle (see Surjaatmadja Fig. 1B, ref.#70, 71, 72 and 74; Fig. 4, ref.#126, 128, 130).
As to claim 8, the combination of Crawford and Surjaatmadja discloses that the jetting device is used in a pipeline well or open hold (see Crawford col. 1, lines 30-32) and thus can be considered as the center bore being sized to pass over a downhole assembly in a wellbore.  Furthermore, changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)).

Claims 2-5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,651,744 to Crawford in view of U.S. Patent No. 5,533,571 to Surjaatmadja et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0123116 to Randle et al.
Crawford and Surjaatmadja are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Crawford and Surjaatmadja does not explicitly disclose that the first inlet opening is in the inner surface of the exhaust port portion and the second exhaust opening is in the outer surface of the exhaust portion.  Randle discloses a similar jetting device wherein the first inlet opening, inlet channel and second inlet opening extend along the body of the jetting device (see, e.g., Randle Fig. 7, ref.#117 and paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the inlet channel of Crawford and Surjaatmadja extend along the body of the jetting device as disclosed by Randle and the results would have been predictable (flowing fluid from one end of the jetting device to the other end).
As to claim 3, while the combination of Crawford, Surjaatmadja and Randle does not explicitly disclose that the exhaust port portion and the ported jet portion are removably attached to each other, making parts separable is prima facie obvious (see MPEP 2144.04(V)(C)).
As to claim 4, the combination of Crawford, Surjaatmadja and Randle discloses a device that extends from one end to the other (see, e.g., Crawford Fig. 9 where the device 10 has an extended length) and thus can be considered as having at least one extension portion (the middle portion of the device 10) extending between the exhaust port portion (one end of the device 10) and the ported jet portion (the opposite end of the device 10), wherein the at least one extension portion comprises a plurality of extension channels that correspond with the inlet channel of the at least one inlet port and the exhaust channel of the at least one exhaust port (see Crawford Fig. 9 disclosing a channel for bore 40 that extends along the device 10 and Randle Fig. 7, ref. 117 disclosing that the inlet channel can similarly extend along the device).
As to claim 5, while the combination of Crawford, Surjaatmadja and Randle does not explicitly disclose that the exhaust port portion and the ported jet portion are removably attached to the extension portion, making parts separable is prima facie obvious (see MPEP 2144.04(V)(C)).
As to claim 15, Crawford discloses a tubular jetting device, which is fully capable of being joined to a downhole end of a tubing, comprising: an outer surface defining an outer diameter of the tubular jetting device (see Crawford Fig. 9 where device 10 has an outer surface that defines the outer diameter of the device); an inner surface defining an inner diameter and a center bore of the tubular jetting device (see Crawford Fig. 9 where device 10 has an inner bore through which fluid can flow 102); an exhaust port portion located at a first end (see Crawford Fig. 9 where the end near ref.61 can be considered the exhaust port portion); a ported jet portion located at a second end opposite the first end and terminating at an end surface  (see Crawford Fig. 9 where the end near ref.63 can be considered the ported jet portion); at least one inlet port with a first inlet opening in an inner surface of the tubular jetting device wherein the inner surface defines a center bore and a second inlet opening at the end surface of the tubular jetting device (see Crawford Fig. 9 disclosing nose member 29 with openings 39); and at least one exhaust port comprising: a first exhaust opening in the end surface, a second exhaust opening in the outer surface of the exhaust port portion and an exhaust channel extending between the first exhaust opening and the second exhaust opening (see Crawford Figs. 8 and 9, ref.#40, 48, 49; col. 9, lines 19-38).
Crawford does not explicitly disclose an inlet channel extending between the first inlet opening and the second inlet opening.  Surjaatmadja discloses a similar jetting device wherein the inlet ports comprise an inlet channel extending between the first inlet port and the second inlet port (see, e.g., Surjaatmadja Fig. 1B, ref.#70, 71, 72 and 74; Fig. 4, ref.#126, 128, 130; col. 4, lines 30-43; col. 5, lines 24-33).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Crawford to use inlet channels as disclosed by Surjaatmadja and the results would have been predictable (jetting fluid).
The combination of Crawford and Surjaatmadja does not explicitly disclose that the first inlet opening is in the inner surface of the exhaust port portion.  Randle discloses a similar jetting device wherein the first inlet opening, inlet channel and second inlet opening extend along the body of the jetting device (see, e.g., Randle Fig. 7, ref.#117 and paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the inlet channel of Crawford and Surjaatmadja extend along the body of the jetting device as disclosed by Randle and the results would have been predictable (flowing fluid from one end of the jetting device to the other end).
Randle also discloses that tubing extending from a surface of a wellbore (see Randle Abstract and paragraph [0013]) as well as the use of cleaning devices to clean said well bores and riser pipes (see Randle paragraph [0013], [0014], [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the known device of Crawford/Surjaatmadja/Randle to clean the well bores and riser pipes as disclosed by Randle and to yield predictable results (cleaning of the wellbore and piping).  Furthermore, Randle discloses that it is known in the art to use catch baskets positionable to filter a fluid mixture received from the device (see Randle paragraph [0091]), and it would have been obvious to one of ordinary to include a catch basket to filter the fluid mixture in order to capture any debris as is known in the art (see Randle paragraphs [0088] and [0091]).
As to claim 16, the combination of Crawford, Surjaatmadja and Randle can be considered as disclosing that the tubing comprises a coiled tubing or transmission tubing (see Randle paragraph [0076] for coiled tubing and also that any pipe can be read as transmission tubing since said pipe can transmit fluid).
As to claim 17, as discussed above, the combination of Crawford, Surjaatmadja and Randle discloses the use of a catch basket (see Randle paragraph [0091]).  Randle further discloses that the basket is placed above the seal of the device to capture any debris (see Randle paragraph [0091]) and thus can be considered as positioning the basket uphole from the tubular jetting device.  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).
As to claim 18, the tubing in the combination of Crawford, Surjaatmadja and Randle is fully capable of being positionable to transmit a liquid from the surface of the wellbore to the tubular jetting device so that the liquid travels through the inlet port from the first inlet opening to the second inlet opening to be output through the second inlet opening.
As to claim 19, the liquid in the combination of Crawford, Surjaatmadja and Randle is fully capable of being mixed with a plurality of debris to form a mixture and the exhaust port of the combination of Crawford, Surjaatmadja and Randle is fully capable of being positioned to receive the mixture at the first exhaust opening to enable output of the mixture through the second exhaust opening into an annulus between the tubing and a wall of the wellbore.
As to claim 20, while the combination of Crawford, Surjaatmadja and Randle discloses sealing cups or other sealing elements (see, e.g., Crawford Fig. 9, ref.#27 and Randle Fig. 7, ref.#99 and paragraph [0091]), the combination of Crawford, Surjaatmadja and Randle does not explicitly disclose a threaded connection to seal the elements.  Use of threaded connections is known in the art and does not provide patentable significance (see Randle paragraph [0067] disclosing that threading is a standard coupling means).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,651,744 to Crawford in view of U.S. Patent No. 5,533,571 to Surjaatmadja et al. and U.S. Patent App. Pub. No. 2016/0123116 to Randle et al. as applied to claim 4 above, and further in view of U.S. Patent App. No. 2007/0017679 to Wolf et al. and U.S. Patent App. Pub. No. 2011/0214872 to Crawford et al. (“the ‘872 application”).
Crawford, Surjaatmadja and Randle are relied upon as discussed above with respect to the rejection of claim 4.
As to claim 6, the combination of Crawford, Surjaatmadja and Randle does not explicitly disclose a seal ring proximate to the inner surface.  Use of seal rings is well known in the art and does not provide patentable significance (see, e.g., Wolf paragraph [0036] and the ‘872 application paragraphs [0033] and [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include seal rings in the device of Crawford, Surjaatmadja and Randle to prevent fluid leakage where said seal ring could be placed, for example at the threaded connections at the inner bore of device 10 of Crawford.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714